Exhibit 10.1

 

EIGHTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

 

This Eighth Amendment to Loan and Security Agreement is entered into as of
August 10, 2018 (the “Amendment”), by and between HERITAGE BANK OF COMMERCE
(“Bank”) and BRIDGELINE DIGITAL, INC. (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of June 9, 2016 and as amended from time to time, including pursuant to that
certain First Amendment to Loan and Security Agreement dated as of August 15,
2016, that certain Second Amendment to Loan and Security Agreement dated as of
December 12, 2016, that certain Third Amendment to Loan and Security Agreement
dated as of August 10, 2017, that certain Fourth Amendment to Loan and Security
Agreement dated as of October 6, 2017, that certain Fifth Amendment to Loan and
Security Agreement dated as of November 27, 2017, that certain Sixth Amendment
to Loan and Security Agreement dated as of February 1, 2018 and that certain
Seventh Amendment to Loan and Security Agreement dated as of May 10, 2018
(collectively, the “Agreement”). The parties desire to amend the Agreement in
accordance with the terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1.           The following definition in Section 1.1 of the Agreement is amended
and restated in its entirety to read as follows:

 

“Revolving Maturity Date” means September 7, 2019.

 

2.           Section 2.5(a) of the Agreement is amended and restated in its
entirety to read as follows:

 

(a)     Facility Fees. Borrower shall pay to Bank a facility equal to $6,000 on
September 7, 2019 and each anniversary thereof for as long as the Revolving
Facility is in effect, each of which are fully earned and nonrefundable.

 

3.           Borrower represents and warrants that the representations and
warranties contained in the Agreement are true and correct as of the date of
this Amendment, and no Event of Default has occurred and is continuing.

 

4.           Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof. Borrower ratifies and reaffirms the continuing effectiveness of all
agreements entered into in connection with the Agreement.

 

5.           This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original hereof.

 

6.           As a condition to the effectiveness of this Amendment, Bank shall
have received, in form and substance satisfactory to Bank, the following:

 

(a)     payment of a pro-rated facility fee in the amount of $1,500 plus all
Bank Expenses incurred through the date of this Amendment; and

 

(b)     such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

[remainder of this page intentionally left blank]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

 

BRIDGELINE DIGITAL, INC.

 

 

 

By: /s/ Michael D. Prinn

 

Name: Michael Prinn

Title: CFO

 

 

 

 

 

HERITAGE BANK OF COMMERCE

 

 

 

By: /s/ Karla Schrader

 

Name: Karla Schrader

 

Title: Vice President

 